       Case
        Case1:21-cv-00993-CCB
              1:21-cv-00993 Document
                               Document
                                     1-4 4 Filed
                                             Filed
                                                 04/22/21
                                                   04/22/21 Page
                                                             Page11
                                                                  ofof
                                                                     55
                                                                      E-FILED; Baltimore County Circuit Cowl
                                                  Docket: 4/12/2021 11:25 AM; Submission: 4/12/2021 11:25 AM



                               IN THE CIRCUIT COURT
                         FOR BALTIMORE COUNTY MARYLAND                     EXHIBIT C
 KIM M.ORSER,
 903 Peppard Drive
 Bel Air, Maryland 21014
                                                                  C-03-CV-21-001073
                     PLAINTIFF,
                                                   CASE No.:
 V.


 COSTCO WHOLESALE
 CORPORATION
                                                   JURY TRIAL DEMANDED
 Serve: The Corporation Trust,Inc.
        2405 York Road
        Suite 201
        Lutherville Timonium, MD 21093

                   DEFENDANT.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW INTO COURT COMES the Plaintiff, Kim M. Orser, by and through her attorneys,

Ray M. Shepard and THE SHEPARD LAW FIRM, LLC, and sues the Defendant, Costco Wholesale

Corporation, and for her cause of action Plaintiff alleges as follows:

                                            PARTIES

       1.      Plaintiff, Kim M. Orser, is an adult resident of Maryland residing at 903 Peppard

Drive, Bel Air, Maryland 21014.

       2.      Defendant, Costco Wholesale Corporation, is a foreign corporation formed under

the laws of Washington that maintains its principal office at 999 Lake Drive,Issaquah, Washington

98027. Costco Wholesale Corporation operates a warehouse wholesale business located at 9919

Pulaski Highway, Baltimore, Maryland 21220. Costco is a membership based wholesale seller of

groceries and various other household items that serves the Baltimore County area.
       Case
        Case1:21-cv-00993-CCB
              1:21-cv-00993 Document
                               Document
                                     1-4 4 Filed
                                             Filed
                                                 04/22/21
                                                   04/22/21 Page
                                                             Page22
                                                                  ofof
                                                                     55




                                 JURISDICTION AND VENUE

   3. This Court has subject matter jurisdiction over this action pursuant to Md. Code Ann., Cts.

& Jud. Proc. § 1-501, and also has personal jurisdiction over the parties pursuant to Md. Code

Ann., Cts. & Jud. Proc. § 6-103.

   4. Venue is proper in Anne Arundel County pursuant to Md. Code Ann., Cts. & Jud. Proc. §

6-201 because the Defendant regularly conducts business in Baltimore County, Maryland.

                                       STATEMENT OF FACTS

   5. On April 15, 2018, Plaintiff was shopping at Costco Wholesale Corporation ("Costco")

located at 9919 Pulaski Highway, Baltimore, Maryland 21220.

   6. As Plaintiff walked down the main isle of the store shopping, Plaintiff turned the corner,

stepped on a pile of strawberries and slipped and fell to the floor.

   7. Plaintiffs right leg went out from underneath of her and her left leg twisted sideways as

she fell. She immediately felt a pain in her left knee.

   8. Plaintiff made her way to the front desk to let an employee know she had fallen and would

like to report the incident. Plaintiff informed the employee at the front desk that she had fallen. A

manager assisted Plaintiff if completing an accident report.

   9. Unbeknownst to Plaintiff, there were strawberries piled on the floor in the shopping isle of

the grocery store creating an unreasonably dangerous condition. The strawberries were not near

the produce section of the store.

    10. Defendant, acting by and through its agents, servants and/or employees knew, or in the

exercise of due caution and diligence, should have known of the unreasonably dangerous

condition, but failed to take any measures to protect and/or advise customers of its presence.




                                                 2
          Case
           Case1:21-cv-00993-CCB
                 1:21-cv-00993 Document
                                  Document
                                        1-4 4 Filed
                                                Filed
                                                    04/22/21
                                                      04/22/21 Page
                                                                Page33
                                                                     ofof
                                                                        55




        11. Because its customers are business invitees, Defendant owes the highest duty ofcare to its

customers, including Plaintiff, to use reasonable and ordinary care to keep its premises safe for its

customers and to protect its customers from injury caused by an unreasonable risk which the

customer, by exercising ordinary care for the customer's own safety, may not discover.

    12. On April 15, 2018, at the time of Plaintiff's fall, the Defendant owed a duty of care to

Plaintiff to protect her and advise her of the unreasonably dangerous condition then and there

existing, and should have corrected same, should have properly inspected the premises for such

conditions and should have warned the Plaintiff and other customers of the dangerous condition.

    13. The Defendant breached its duty of care to Plaintiff when it carelessly and negligently

failed to take any measures to correct said condition, failed to properly inspect the premises and/or

protect or advise Plaintiff of the unreasonably dangerous condition.

    14. After falling in the store, Plaintiff was treated by John O'Hearn, M.D. who recommended

surgery. Plaintiff sought a second opinion from Richard Levine, M.D. where she was given a leg

brace to wear to see if the injuries would heal without surgical intervention. After Dr. Levine

released Plaintifffrom treatment, she continued to experience pain in her leg and back and sought

treatment at Gold Medal Physical Therapy.

    15. As a result of her fall in the grocery store, Plaintiff suffered a subchondral fracture ofthe

lateral tibial plateau with evidence of a displaced flap tear of the lateral meniscus and evidence of

chondrosis involving the lateral tibial femoral compartment. Plaintiff is still suffering with pain

in her leg and is still seeking treatment to obtain relieffrom lingering issues related to the slip and

fall.




                                                    3
       Case
        Case1:21-cv-00993-CCB
              1:21-cv-00993 Document
                               Document
                                     1-4 4 Filed
                                             Filed
                                                 04/22/21
                                                   04/22/21 Page
                                                             Page44
                                                                  ofof
                                                                     55




    16. Plaintiff's injuries caused severe pain and discomfort, some of which may be permanent,

caused Plaintiff to incur medical bills and expenses, and also rendered Plaintiff unable to work for

approximately 8 days.

    17. Defendant's breach of duty was the direct and proximate cause of Plaintiff's severe

injuries.



                                            COUNT I
                                         (NEGLIGENCE)

    18. Plaintiff incorporates each of the forgoing paragraphs as if repeated herein verbatim.

    19. The Defendant was under a duty to protect the Plaintiff from injury. Defendant was

required to use reasonable and ordinary care to keep its premises safe for its customers and to

protect its customers from injury caused by an unreasonable risk which the customer, by exercising

ordinary care for the customer's own safety may not discover.

   20. The Defendant breached the duty of care owed to Plaintiff by failing to keep its premises

safe, by failing to properly inspect the premises for unreasonably dangerous conditions, by failing

to warn Plaintiff and other customers of the dangerous condition then existing, and by failing to

correct the dangerous condition before shoppers could be injured.

   21. As a result of Defendant's negligence and breach of duty, Plaintiff suffered severe injuries

to her left knee and body, to include a subchondral fracture of the lateral tibial plateau with

evidence of a displaced flap tear of the lateral meniscus and evidence of chondrosis involving the

lateral tibial femoral compartment.

   22. Plaintiff's injuries proximately resulted from Defendant's negligence and breach of duty,

and could have been completely avoided had Defendant not breached the standard of care owed to

its customers.


                                                4
      Case
       Case1:21-cv-00993-CCB
             1:21-cv-00993 Document
                              Document
                                    1-4 4 Filed
                                            Filed
                                                04/22/21
                                                  04/22/21 Page
                                                            Page55
                                                                 ofof
                                                                    55




       WHEREFORE,Plaintiff demands trial by jury and judgment against the Defendant in an

amount to be determined at trial, but which exceeds the sum of$75,000, plus interest and costs.




                                                    Respectfully submitted,



                                                    /s/Ray M. Shepard
                                                    Ray M. Shepard, CPR #9112190158
                                                    THE SHEPARD LAW FIRM, LLC
                                                     122 Riviera Drive
                                                    Pasadena, Maryland 21122
                                                   (410)255-0700
                                                   (443)773-1922(fax)
                                                    RayAShepard.Law
                                                    Attorneysfor Plaintiff




                                               5
